John G. Roberts, Jr.: We'll hear argument first this morning in case 06-5754, Rita versus United States. Mr. Cochran.
Thomas N. Cochran: Mr. Chief Justice, and may it please the Court: Under the system described in Justice Breyer's opinion for the Court in Booker, judges would no longer be tied to the sentencing range indicated in the guidelines. That, of course, was a passage from this Court's recent decision in Cunningham versus California. Mr. Rita is asking the Court in this case to reiterate in strong enforceable terms that it meant what it said in Booker, that the guidelines are merely advisory provisions. The Government's assertion that the guidelines deserve a presumption of reasonableness was nothing more than an unfounded claim put forth to justify its efforts to try and thwart the Booker decision. The ink wasn't given a chance to dry on the Booker decision before the Department of Justice issued a memo to all of its Federal prosecutors directing that they adhere to the guidelines and that they seek sentences within the guidelines in all but extraordinary cases. The district court below in this case did not treat the guidelines as advisory when it imposed a 33-month within guideline sentence. The district court did not consider Mr. Rita's military record, the fact that he had been a combat soldier in two wars.
Ruth Bader Ginsburg: How can you say that, given that at the sentencing hearing, that military record was brought out, his physical ailments were brought out, his activity in law enforcement, all that was brought out? And indeed, the judge was assisting the defense attorney to make the case clearer when it was presented.
Thomas N. Cochran: In the district court, Mr. Rita did put forward evidence of his military records, health concerns, he... the district court received that information. The district court did not consider that information because there's nothing in the record where the district judge weighed any of that information to determine what... what effect to give any of it.
Stephen G. Breyer: Well, you know, you don't get a summary judgment case all the time. I used to get them, and the district court would hear all the arguments and write down the word denied. Does that mean he didn't consider the arguments? That's a very common thing. Here we have a district judge, he hears all the arguments. The attorneys brought it out. It's in the file. He reads the presentence report. It's all there, and the judge says, on balance, I'm going to go apply the guidelines. So how can you say he didn't consider them?
Thomas N. Cochran: Justice Breyer, the district judge didn't say that we're going to weigh all of the stuff, and I--
Stephen G. Breyer: No, he doesn't in a summary judgment case either. I mean, I've had quite a few of them, I used to, I think, where they just wrote denied. That was the opinion.
Thomas N. Cochran: --Well, in the instance of a summary judgment matter, we don't have 3553(c), that requires the district court to state in open court in front of the defendant the reasons for the imposition of sentence.
Stephen G. Breyer: Now, he says the reasons are these. I think that the guidelines sentence is a reasonable sentence. Would that be sufficient?
Thomas N. Cochran: It would not, Your Honor.
Stephen G. Breyer: Why not? What in the statute or the law or the Constitution says that a district judge, although it might be good form in a difficult case to write more, but I've often written opinions where I say, and the remaining arguments we feel are not sufficient to change the result. That means I don't think they're that great an argument, and I don't answer every single one.
Thomas N. Cochran: With regard to the first question Your Honor posed, it's not sufficient for the district court to simply state conclusions, which is what happened in this case, that--
Stephen G. Breyer: Where in the law does it say that?
Thomas N. Cochran: --Well, in 3553(c), it requires that the judge give the reasons for the imposition of the particular sentence.
Anthony M. Kennedy: Where... I'm looking at that. It says shall consider. Am I missing something?
Thomas N. Cochran: The preamble states--
Anthony M. Kennedy: Can you give me your page cite?
Thomas N. Cochran: --I'm sorry, Your Honor, on page 3-A of Petitioner's brief in the appendix. It states, "the court at the time of sentencing shall state in open court the reasons for its imposition of the particular sentence. " And that's what we contend requires the district court to explain the facts that the court is relying on to impose the particular sentence in the case.
Stephen G. Breyer: So it isn't sufficient, in your view, that the judge just says, the reason I imposed this sentence is that's the guideline sentence, and I think in this circumstance it's reasonable?
Thomas N. Cochran: That's correct, Your Honor. Because the guidelines don't take into account all the myriad facts, and in this case, did not take into account the military record, the employment record, Mr. Rita's health concerns. The guidelines specifically did not take those into account.
Stephen G. Breyer: I think these other factors that have been brought out, while they're serious factors, I don't think they're enough to warrant a different sentence. Suppose he adds those words?
Thomas N. Cochran: Your Honor, I think the--
Stephen G. Breyer: What I'm worried about basically is, I don't think in the law there's a special category that requires a judge to give special reasons in a guideline case. I think it's the same as any other matter. Judges do normally give reasons. And I'd worry a bit about creating a special situation where district judges have to do something unusual.
Thomas N. Cochran: --I don't think that this is unusual, Your Honor. I think the court has to explain the rationale for imposing the sentence, and not only does it have to do so in court, in front of the defendant, so the defendant understands the sentence that he is receiving--
Stephen G. Breyer: Well, I get where you're going. Can I say this in an opinion, would this satisfy you? And of course, like any other matter, judges do normally give reasons. They do normally reject arguments with reasons, and it's the same here. Would that satisfy you?
Thomas N. Cochran: --I think it would have to be specific to the issues raised by the parties. And in this case, at a minimum, the judge would have to address the three issues that Mr. Rita put forward and discuss those: His military record, his employment, his health concerns. It would have to address any issues that the Government would raise, and any issues that the district judge was considering that maybe neither party had raised to the court as well.
Antonin Scalia: How do you reconcile the language in the prologue of (c) which says, the court shall state the reasons, with (c)(2), which says that if the sentence is not of the kind or is outside the range described in (a)(4) of the guidelines, the court shall state the specific reason for the imposition of a sentence different from the guidelines? Now, this seems to set up some dichotomy between giving reasons and giving the specific reason. Where does that line fall in your estimation?
Thomas N. Cochran: Well, I think foremost, Your Honor, is that that provision came about prior to the Booker decision when the guidelines were mandatory. And what that addresses and what it was meant to address was if the court were to depart, then it was... it needed to explain that departure in a greater reason to enable the sentencing commission to take that information into account in revising the guidelines. That is still a purpose with the sentencing commission, to revise the guidelines, and they can still use that information. But it... at the very least, we need information from the sentencing judge about each of the matters that he or she--
Antonin Scalia: You haven't answered my question. I mean, you explain why it's put in there, but I want to know what is the difference between giving the reasons and giving the specific reason.
Thomas N. Cochran: --The specific reason I think, Your Honor, is so that the sentencing commission can take that information into account in later revisions of the guidelines. That was the purpose at the point that statute was passed.
David H. Souter: But are you saying now that that distinction should be ignored?
Thomas N. Cochran: I don't know, Your Honor, if it's so much that it should be ignored inasmuch as the district court needs to give as many reasons, or as clear a reason for the imposition of the particular sentence. That will help--
David H. Souter: But it sounds to me as though you want all the reasons to be specific. I mean, I understand your argument. But if we accept that argument, then the distinction between reason and specific reason basically is going to be a matter of history, and perhaps it should be.
Thomas N. Cochran: --It, it may, Your Honor. And, and because that provision predated this Court's Booker decision, it still holds relevance but not nearly the relevance it had when the guidelines were mandatory.
Ruth Bader Ginsburg: So your position would be, Mr. Cochran, that the obligation to be even-handed would have to... that the trial judge would also have to go through... now this defendant maintained his innocence. He didn't express any remorse. He accused a Government agent of perjury. All that, he would have to take into account, just as specifically?
Thomas N. Cochran: Your Honor, I think that the Court certainly could consider all of that; and... and if pressed by the Government would need to consider that. But certainly at a minimum, the Court needs to--
Ruth Bader Ginsburg: Isn't that what the Government pressed at the sentencing hearing?
Thomas N. Cochran: --It did, Your Honor, and again the district court never came out with any specifics regarding any of those issues other than the conclusion that it felt that the guideline range was not inappropriate.
Anthony M. Kennedy: Suppose the district court says I give these following... I've considered these following specific factors. But in my view, the consistency and nationwide uniformity that the guidelines strive to achieve is of great importance; and for that reason, I'm following the guidelines?
Thomas N. Cochran: I don't--
Anthony M. Kennedy: Is that an inappropriate judgment for the district court to make?
Thomas N. Cochran: --I think it's inappropriate, Your Honor, because while there should be uniformity in an attempt to move in that direction, uniformity is not the end all and be all. 3553(a) addresses individualized sentencing of the defendant before the court.
Anthony M. Kennedy: It's not the end all. Suppose the district judge said I think this is of great importance. You don't think that the Booker opinion... or do you think the Booker opinion rejected uniformity and consistency as an important factor?
Thomas N. Cochran: I don't believe the Booker decision rejected that, Your Honor. What I believe the Booker opinion said was that for there to be advisory guidelines, for there to be constitutional sentencing practices, then uniformity is going to have to give way to some extent. At least at the very beginning. Once the district courts apply the 3553(a) factors, and go through the statute, and consider the guidelines, the district courts will then explain their rationale; and then that rationale will be... in our opinion, will show where the shortcomings of the guidelines are.
Samuel A. Alito, Jr.: Mr. Cochran, are you arguing the sentencing in this case violated the Sixth Amendment?
Thomas N. Cochran: Not as it was applied. It came close in the sense that the district court was laboring, in our opinion, under the belief that the guidelines held some control.
Samuel A. Alito, Jr.: If it didn't violate the Sixth Amendment, then your argument is based on the Sentencing Reform Act?
Thomas N. Cochran: Well, it came... it may have violated the Sixth Amendment. I don't know that I would concede that. But to avoid any constitutional issue, if we analyzed this under the statute, clearly the district court didn't comply with the statute.
Samuel A. Alito, Jr.: You can't say whether it did or did not violate the Sixth Amendment?
Thomas N. Cochran: The district court held the guidelines to a greater quantum than simply advisory.
Samuel A. Alito, Jr.: Well, was your client's sentence enhanced by any fact that should have been submitted to the jury?
Thomas N. Cochran: Well, under... under a pure advisory system... and I think Your Honor is addressing the cross-reference in this matter... in a purely advisory system, the guidelines were calculated correctly in Mr. Rita's case, because under a purely advisory system, the district court could look at that cross-reference, understand that it came about from uncharged and unproven conduct, and disregard it. But by not doing so in this case, and that cross enhancement doubled his effective guideline range, then this case may very well be unconstitutional because of the extra weight that the court gave the guidelines.
John Paul Stevens: Mr. Cochran, you do contend, do you not, that if the guidelines had been mandatory, there would have been a violation of the Sixth Amendment.
Thomas N. Cochran: No question, Your Honor.
John Paul Stevens: Because of the, the accessory after the fact point.
Thomas N. Cochran: That's right, Your Honor, absolutely.
Stephen G. Breyer: Then the question ultimately is, does it violate the Sixth Amendment to say that we have a presumption there, a sentence is in the guidelines as a reasonable... if you're an appellate court judge. And you think it does violate the Sixth Amendment?
Thomas N. Cochran: Our position is that the presumption does violate the Sixth--
Stephen G. Breyer: Then I guess the argument of the other side, which I would like you to address, is that, in which there... we didn't think it violated the of Sixth Amendment if the district judge simple applied 3553... uh, 3553(a). And of course, 3553(a) includes all of these things that go into the guidelines; it make a big point of that in 3553(a). So why... why couldn't you say, you know, all these factors are taken into account by the commission? They start with an effort to apply them in typical cases. This is their judgment in typical cases. So it is entitled to some kind of weight; and... at least in a typical case.
Thomas N. Cochran: --Your Honor, the guidelines should be consulted. No question--
Stephen G. Breyer: No, no, not consulting them. What I'm trying to do is to how much weight can a judge reading this give them without violating the Sixth Amendment? All I'm trying to do here is not whether the guidelines are good, bad, or indifferent. Congress wanted to apply them. We excised the mandatory to comply with the Sixth Amendment. Now, what else do we have to do to comply with the Sixth Amendment? Because I would think unless we have to do something else, we shouldn't do it, because Congress wanted it.
Thomas N. Cochran: --I would contend, Your Honor, that the Court needs to very clearly explain that the guidelines are, are a reference. They are--
John G. Roberts, Jr.: The guidelines are what?
Thomas N. Cochran: --Are a reference.
Anthony M. Kennedy: Can you say it is an initial benchmark?
Thomas N. Cochran: I don't... when we start establishing benchmarks and presumptions, I think that's where we, we--
Anthony M. Kennedy: So benchmarks are bad. Presumption is bad. Great weight, that's bad?
Thomas N. Cochran: --That's bad, too. And I think it's just another thing to consider.
John G. Roberts, Jr.: Does it matter what judge did in other cases? I mean, if we look on the day before he said, well, the guidelines say this, but I think this case is different, so I'm going to depart, and the day after he says I know what the guidelines are, but I'm going to impose a higher sentence? I mean, how do we know he's... when he says I looked at the guidelines and I think they're appropriate, that he's considering himself bound by something that he may or may not agree with, as opposed to what he said? Which is, well, I cannot find that they're inappropriate?
Thomas N. Cochran: And what that tells me, Mr. Chief Justice, is that, that the district court felt that the guidelines had a center of gravity, that the judge was bound... in other words, shifted the burden to the defendant to say, well, I... unless you can show that these are inappropriate, that it is a setting of a benchmark, it's a drawing of a line, and we contend that that is what the Sixth Amendment prohibits. If the guidelines are advisory, if they are but one of many factors to be considered, together with all of the other factors in 3553(a), the court can use that information, can use that reference. But once it starts putting any greater weight on the guidelines... and the statute doesn't admit to that.
Ruth Bader Ginsburg: How about the point that Justice Breyer made that these other factors have been taken into account by the sentencing commission because Congress told them to consider those same factors?
Thomas N. Cochran: Well, Your Honor, the sentencing commission by its own admission has not taken into account all of the factors. In the very first guideline manual, 1987, the sentencing commission itself said it could not take into account all of the facts that play into human conduct.
Stephen G. Breyer: There are two separate things there. The general aims of sentencing, the four basic aims of sentencing, I believe the commission certainly took into account. A separate thing was the rule that said you can depart only for a matter that has not been fully considered by the guidelines. And there the original version, I believe, said that we've considered nothing thoroughly. Except for certain specific matters that had been mentioned like age, race, and we'll refer to statutorily. Now, that is what you're thinking of? I mean, if that's what you're thinking of, I don't think it's relevant to what your present point is.
Thomas N. Cochran: I'm not, Your Honor. First of all, I don't know and would contend that the initial sentencing commission did not take into account all of the four purposes of sentencing. They centered on crime control--
Stephen G. Breyer: That's because when they looked at all of the literature, they explained it, the rehabilitative purpose was not that it wasn't taken into account, it was there was a consensus among experts that there isn't much you can do about it. That's different from not taking into account.
Thomas N. Cochran: --The other point I think with regard to that, Your Honor, is in looking at 3553(a) that statute gives the district court the dual commands of first considering all of those factors and then imposing a sentence sufficient but not greater than necessary. The statute does not give to the sentencing commission that obligation.
Antonin Scalia: Mr. Cochran, I have this concern: If we accept your submission that the district court should just consider the guidelines together with everything else, give them a presumption of validity, anything else, just something to consider, that would presumably eliminate any Sixth Amendment problem with the district court's findings of fact. But the district court's sentence is going to go on appeal. And the appellate court in reviewing it for reasonableness, let's assume in this case the appellate... the appellate court says oh, no, this person had... we find as a matter of fact, given the record, military service, you know, which we think should have been taken into account. And, therefore, we set it aside. Now, the next case that comes up, which doesn't have the element of military service, in all other respects the same as your client's case, it comes up to the court of appeals, and the court of appeals would say, ah, we don't have that different fact here and therefore we affirm the sentence. Isn't... in other words isn't the finding of a fact necessary for the process of judicial review, even if it is not made necessary for the purposes of the district court's determination? He would not get that sentence but for this fact.
Thomas N. Cochran: That's correct, Your Honor. And--
Antonin Scalia: So you haven't shown us a way out of the problem.
Thomas N. Cochran: --In a purely advisory system, the district court is bound by the statutory minimum and maximum. And as this Court has said in Cunningham, if the Court is bound simply by that statutory minimum and maximum, then the factual finding as to where within that is up to the district court. It's only when we establish thresholds as the guidelines do we run into the constitutional problem.
Antonin Scalia: No, even if you don't... don't establish thresholds by reason of the guideline, you are establishing thresholds upon judicial review, guidelines or not. If the... if the appellate court says, oh, given there's this fact in this case, the sentence below was reasonable, but in the next case, where that fact does not exist, the court of appeals says, ah, the sentence is unreasonable, in other words, that fact is made a necessary condition for giving the higher sentence. So you haven't... you haven't solved the problem of the, of the apparent conflict between... between Booker and the advisory guidelines.
Thomas N. Cochran: Well, I think so long as the district court can evaluate and consider and potentially reject what the guidelines say, just as the Court can consider the effect of... of the person's military record, Mr. Rita was a combat veteran in two wars, which is separate and apart from someone who may have been an Army recruiter--
Antonin Scalia: You're not focusing on my point. I concede that the district court is free as a bird... free as a bird... but you have appellate review. And the appellate court in reviewing for reasonableness is going to make a particular fact determinative of whether this sentence can stand or not. Isn't that right?
Thomas N. Cochran: --It is.
Antonin Scalia: And that's going to be a problem.
Thomas N. Cochran: I think what the court would have... the appellate court would have to do is evaluate all of that through the prism of 3553(a). Is the sentence that was imposed the least sufficient sanction that the court below could have imposed. And if not, for whatever reasons, vacate it and return it back to the district court.
John G. Roberts, Jr.: Counsel, what if there weren't guidelines at all, and the district court said maybe, you know, it's new, I want to see what other judges have done; he presses a button on the computer, give me what the sentences were looking at these facts, and finds out in the last 100 cases, this is what the sentence was. And he says this seems to me no different than those and that's the sentence I'm going to impose. Is there any problem with that?
Thomas N. Cochran: There is. And again, because 3553(a) is an individual weighing of the defendant--
John G. Roberts, Jr.: Yes, well, he looks at all the individual factors and he says they seem not terribly different from these 100 other cases and the range in those 100 other cases was, you know, 5 to 7 years, and so I'm going to give him 5 years.
Thomas N. Cochran: --If the district court considers all those facts and considers what may have been done and it is sufficient, if not greater than necessary given those facts, then the court can do that.
John G. Roberts, Jr.: How is that different than the... how is that different than looking at the guidelines, which did that in a much more comprehensive way, and saying, I don't see anything different in this case from the normal guidelines case and so I'm going to impose that sentence?
Thomas N. Cochran: Well, the guidelines didn't take everything into account, and the sentencing courts were coming from 18 years of mandatory guidelines, of being required to follow this book that necessarily didn't incorporate all of the human factors in sentencing. And they have held to that.
Antonin Scalia: Well, it did incorporate them in that district judges were free to depart from the guidelines if indeed they found there was some one of these human factors not considered by the guidelines which existed in the particular case.
Thomas N. Cochran: In theory, yes, Justice Scalia. But in practice, no, because what happened in the very cases as United States versus Foy out of the Ninth Circuit, the defendant in that case argued to the district court that he should have a departure based upon lack of youthful guidance, and it was a reasoned decision. It went to the Ninth Circuit. The Ninth Circuit found it to be a reasoned decision; and within the next amendment process of the Sentencing Commission, it was eliminated as a departure basis with no discussion at all. So yes, there may have been departures, but they were systematically removed, and in fact chapters 5(h) and 5(k) show that very clearly.
Antonin Scalia: Well, if they were systematically removed then all of these other human factors that you're complaining about were considered by the guideline commission and were simply rejected.
Thomas N. Cochran: They weren't considered, Your Honor, and in the history of those amendments that's borne out. And if the Court has no further questions, I'd like to reserve some time.
John G. Roberts, Jr.: Thank you, counsel. Mr. Dreeben.
Michael R. Dreeben: Thank you, Mr. Chief Justice, and may it please the Court: The court of appeals appropriately applied a presumption of reasonableness in reviewing the sentence imposed pursuant to the advisory guidelines system that this Court announced in United States versus Booker. The guidelines represent the integration of the multiple purposes of sentencing reflected in section 3553(a) that the district court is obligated to consider. The commission also represents an expert body that has considered the various parameters of sentencing and the fact patterns that arise in the Federal system and has made an effort over time to arrive at an appropriate--
John Paul Stevens: Isn't it true, just to get one thought out on the table, that there are factors that the guidelines don't... did not consider, such as military service?
Michael R. Dreeben: --Justice Stevens, the commission considered that factor and then determined that it was not generally appropriate to a sentence outside the guidelines.
John Paul Stevens: But isn't it true that under the guideline no weight is given to military service?
Michael R. Dreeben: The guidelines specifically do not give weight to it. They permit a judge--
John Paul Stevens: What should a judge do if he thought some weight should be given to military service?
Michael R. Dreeben: --Under Booker the judge should do that. That is the difference between an advisory guidelines system and a mandatory guidelines system. The judge can give weight to factors That the commission decided should not have weight in the sentencing process. That is the essence of what it means for the guidelines--
Antonin Scalia: And presumably cannot give weight to factors that the commission decided should have weight.
Michael R. Dreeben: --He can do that, too, Justice Scalia.
Stephen G. Breyer: Are we back to the original version, which I'll read what it says. It says: "With a few specific exceptions... race, sex, national origin, creed, religion, socioeconomic status... with those exceptions, the commission does not intend to limit the kinds of factors, whether or not mentioned anywhere else in the guidelines, that could constitute grounds for departure in an unusual case. " That's what it said. Apply the guidelines in the heartland. If it's not the heartland, depart. Now, what I wonder is are we not back under your theory of it just to where we were when it started out, before the commission started ruling all these things out and began to make all its... the judge could do that.
Michael R. Dreeben: I think we're back, Justice Breyer, to a further point even than the first set of guidelines, because even under the first set of guidelines application of the guidelines was mandatory unless the court found an aggravating or mitigating circumstance that wasn't taken into account.
Stephen G. Breyer: We said we took nothing into account and therefore any circumstance that makes the case unusual would be in principle a ground for an exception.
Michael R. Dreeben: I understand that, Justice Breyer.
Stephen G. Breyer: You're saying more than that is necessary.
Michael R. Dreeben: I think that the reconciliation of this Court's merits opinion in Booker and its remedial opinion in Booker does dictate that the judge has additional freedom to impose a sentence that's different from what's described in the guidelines.
Stephen G. Breyer: He could do this: He could set aside the guideline on the theory that the guideline itself is unreasonable, that is it doesn't properly take account of sentencing. But suppose he doesn't do that. Then, if you take your view that there's a presumption in its favor and if it is the normal case, not an unusual case in any respect, how can he not apply the guideline?
Michael R. Dreeben: Justice Breyer, I think we have to distinguish between what the job of the district court is and what the job of the appellate court is; and in this case, the Government is arguing for a presumption of reasonableness on appeal. Once the district judge has determined that the guidelines sentence aligns with his own application of the section 3553(a) factors, our submission here is that a court of appeals can generally presume that that is a reasonable sentence. The defendant of course has the opportunity, or the Government if the Government has appealed, to show that that presumption is overcome.
David H. Souter: But unless there is a way to calibrate the strength of the presumption, there's no clear way to distinguish the presumption from the mandate. The mandate is gone. You say yes, they consider other things. But unless we can calibrate the presumption in some way that says, you know, a mandate was force 60 and a presumption is a force 40, something like that, there's no way to tell the two apart in practice.
Michael R. Dreeben: Justice Souter, I'm not sure that that would be true even if what we were talking about was a direction to the district judge to presume that he would impose a guidelines sentence. But that's not what we're talking about. The district judge does not operate and does not have to operate under the position that we're arguing for with a presumption that the judge will impose a guidelines sentence unless persuaded otherwise. The judge's obligation is to--
Antonin Scalia: He doesn't have to do it unless he wants to be sure of being affirmed.
Michael R. Dreeben: --I would think that what the judge wants to do is be sure that he's complied with his statutory obligations.
Anthony M. Kennedy: Well, perhaps I misunderstood Justice Souter's question, but I have this concern, and I thought it was his concern as well. At the appellate level, is the presumption something that can only be overcome by a clear and convincing showing or is it just an initial benchmark? We're playing with standards and words here.
Michael R. Dreeben: Well, we are.
Anthony M. Kennedy: And when we talk about presumptions at the appellate level, that's actually a little strange in any event. You usually talk about presumptions as assisting us in finding a fact.
Michael R. Dreeben: That's true, Justice Kennedy. But I think what it reflects at the appellate level is that the court of appeals enters the case with an attitude that, our job is to decide whether what the district judge did was reasonable. We can operate--
Anthony M. Kennedy: So we write that this is an additive thing?
Michael R. Dreeben: --Yes, I think that it's not so different from the court of appeals saying we can enter this case feeling pretty confident that we can affirm a guidelines sentence unless the person who challenges that shows us a good reason otherwise.
David H. Souter: Well, is your view... on your view, is the appellate court engaging in some kind of de novo review or is the appellate court supposed to engage in a review that it will disturb the sentence only if it is shown to be unreasonable?
Michael R. Dreeben: The latter, Justice Souter. And I think that in that regard there is a range of reasonable sentences that could be imposed based on a given set of facts.
John G. Roberts, Jr.: Well, if you... if you have that, two criminals, criminal defendants, with the same identical background and everything else, one judge says, I think military service should be taken into account, so I'm going to depart from the guidelines by 3 years. The judge next door says, I don't think it should be taken into account so I'm going to impose the guideline sentence. Both cases are appealed. They're consolidated for argument. What is the court of appeals supposed to do? Uphold both of them?
Michael R. Dreeben: The court of appeals can uphold both of them if it concludes that the actual sentence that's imposed is reasonable. And in the second case that the Court is going to hear today the Government argues for a proportionality principle that should govern the review of sentencing.
David H. Souter: What is reasonable is... is not merely a sort of number within a spectrum. It seems to me that what is reasonable is a function in part of the reasons that are given. And in the Chief Justice's view, two diametrically opposed reasons are given for two different sentences. Does the, does the appellate court in his example say, well, I think reasonable people could go either way on that, so however it comes out it's fine on appellate review? Isn't that what the court would have to do in order to affirm both sentences, other things being equal?
Michael R. Dreeben: You're right, Justice Souter, and I can't say that that would be the first choice of the Congress that enacted the Sentencing Reform Act.
David H. Souter: Isn't it clear that it would have been the last choice of the Congress?
Michael R. Dreeben: It is, and it's not the first choice of the Government, either. But it strikes me that it is something of an inevitability once this Court has declared that mandatory guidelines are impermissible under the Constitution if judicial factfinding--
Samuel A. Alito, Jr.: What does the Sixth Amendment have to do with the selection of the sentencing philosophy that is to be imposed? How can there be a Sixth Amendment violation if either the guidelines or our case law says military service is or is not a relevant factor? I don't see how that has anything to do with anything that you can get out of the Sixth Amendment.
Michael R. Dreeben: --It probably does not, Justice Alito. But what happened in the first part of Booker is that the Court declared that the guidelines are advisory and advice. It's advice that can be accepted or rejected.
Stephen G. Breyer: I know, but Booker says what we're trying to do is to come close to what Congress wanted but not violate the Sixth Amendment. Now, what I think we're talking about now... I think... i mean, you sort of shed some... you clarified something very well for me, which is that in this case we're talking about the situation where the district judge applies the guidelines sentence, and then what's the attitude of the court on appeal, and the attitude is going to be, well, the Sentencing Commission thinks it's okay, the judge thinks it's okay, okay, you have to... you better show me a good reason to think to the contrary. Fine. But the interesting problem is the problem of the next case which you're now talking about, is, well, what happens if the district judge and when should be the district judge and how free should the district judge feel he is to depart from the guidelines sentence even if it's not an unusual case.
Michael R. Dreeben: Let me try to address that and try to address Justice Alito's point about the question of how much sentencing philosophy can be decreed by the sentencing commission or Congress before a Sixth Amendment problem arises. As I understand this Court's sequence of opinions from Apprendi leading up to the most recent decision in Cunningham, if the law establishes a level of punishment that may be imposed based on the facts found by the jury and says to the judge, judge, you may not go above it unless you find a particular fact, that fact is subject to the Sixth Amendment rule that the Court has announced and must be found by a jury.
Antonin Scalia: Or some fact, not necessarily a particular fact.
Michael R. Dreeben: Any fact at all, as a matter of fact is what the Court has said, although I understand that to mean facts pertaining to the offense and the offender, not facts about the world such as the prevalence of crime. Now, what that leads me to conclude is that in order to escape the bright line rule that's been announced in this sequence of cases, including Booker itself and most recently Cunningham, a judge must be able to look at the set of facts that the jury found, determine what level of punishment would be advised by, say, a guidelines system, and not be bound to impose that level of punishment if the judge feels that a different level of punishment is appropriate. If that is a correct understanding of what this Court has held, it necessarily implies that a judge does have a certain amount of freedom in an advisory guidelines system to disagree with what the Sentencing Commission has found, give the judge's reasons, and then is subject to appellate review for the reasonableness of that explanation and, the Government submits, subject to a proportionality principle, so that the sentence that's imposed outside the guidelines is a reasonable one and not an arbitrary one. Now, if I'm wrong about that and it is not necessary for the court to have the legal freedom to be able to disagree with what the Sentencing Commission said, that would be very good from the Government's perspective. But as I understand the complementary rules that are established by Booker, what an advisory guidelines system requires is that the guidelines be treated as advice rather than mandate. So while the guidelines have determined that military service is not ordinarily relevant to the level of punishment, a judge may determine in a particular case that he disagrees.
John Paul Stevens: May I ask you, this is the hypothetical: Supposing a judge thinks military service is relevant, and he decides to impose a sentence a little below the guidelines. But then he says, I recognize that in this circuit there is a strong interest in uniformity and the court of appeals has adopted a rule where they will presume a within guidelines sentence is reasonable and will affirm in those cases. And I think with respect to the court of appeals, I think I would be wise to impose the guidelines sentence, so I will do so even though my own judgment is that it should be slightly lower. What should the court of appeals do with such a sentence?
Michael R. Dreeben: I think the court of appeals should correct the judge on a mistaken apprehension of law, which is that the judge--
John Paul Stevens: Should reverse the judge then, within a... a within guidelines sentence?
Michael R. Dreeben: --In the circumstance, Justice Stevens, I think that you put your finger on two different types of review. In the circumstance in which a district judge operates with what I'll call legal blinders on that prevent him from complying with--
John Paul Stevens: No. He operates with total candor. He's saying exactly what he feels like saying.
Michael R. Dreeben: --I'm hoping that it's a misunderstanding of what the court of appeals has said, because the court of appeals should not have told the judge you're obligated to impose a guideline sentence.
John Paul Stevens: Well, they didn't say you're obligated, but you can be pretty sure you'll be affirmed if you do impose within guidelines sentences.
Michael R. Dreeben: Judges are still obligated to comply with 3553(a), which requires them to exercise discretion. Now if a judge decides I might as a personal matter if I were writing the guidelines write them differently, and I might give great weight to military service, but one of the things that I'm required to do under section 3553(a) is to consider the need to avoid unwarranted disparity between defendants who have been convicted of similar criminal conduct and have similar records. And therefore, I am going to moderate my own personal preference and not impose a significant outside the range sentence, in order to ensure that I fully have taken into account the fact that we are in a Federal system with 674 Federal district judges, and we cannot have all our own personal guidelines systems. Now if a judge does that, I don't think there's anything wrong with that. I think that judge has actually complied with--
John G. Roberts, Jr.: What if the court of appeals does that? What if the court of appeals says we've got 10 district judges in this circuit, nine of them do not take military service into account, one does, and we think that's inequitable, doesn't serve the interest in uniformity. And so even though that one judge says in the exercise of my discretion I'm going to depart, we're going to reverse that as unreasonable?
Michael R. Dreeben: --Mr. Chief Justice, I think there's a difference between a sentence that varies from what other judges would do and a sentence that is unreasonable. If the sentence that is different from what other judges would do is not supported by a cogent and coherent explanation, and it is unduly productive of disparity because, say, it takes a guidelines range like this one, of 33 months to 41 months, and the judge says in my view military service means that this defendant gets probation. Or to take an example that's on the other side, suppose that the judge says this defendant actually didn't get any extra credit in his criminal history for his prior crime, but he has been convicted before of lying to the Government about his gun charges. I'm now going to take him up to the statutory maximum or near it and give him eight years. I think in those circumstances a court of appeals can and should say, hold on, this is a view that the district judge is entitled to take on the merits. He's entitled to give greater weight to that factor, whether it's aggravating or mitigating, than what the guidelines did, but not to this extent, or we're going to be left with a system in which disuniformity is the main principle.
Stephen G. Breyer: It's not that complicated. All that happens is the court of appeals says, look, in the case of bank robberies we've discovered about 33 percent of the defendants in the typical case have been in the Army. And therefore, we think that just ordinary armed services is not a reason, ordinary armed... services in the military is not a reason for a diminished sentence. That's all, period. Or they can say it the other way, the absence of a military service is a reason for having the higher sentence, put it any way you want. And by the way, district judge, if you disagree with that, we're going to reverse you because we think it's unreasonable. Okay. What about that?
Michael R. Dreeben: That to me sounds identical to the system that pre-existed Booker's holding.
Stephen G. Breyer: It did. But is there anything in the Sixth Amendment that forbids that?
Michael R. Dreeben: This Court hasn't specifically addressed--
Stephen G. Breyer: Well, what do you think? Because I would think that if you're going to answer that question yes, you are saying that not even the court of appeals can try to assure a degree of fairness among different defendants in respect to sentencing.
Michael R. Dreeben: --Well, Justice Breyer, I would like to be able to answer the question yes and say that courts of appeals can establish their own sub-legal rules as--
Stephen G. Breyer: It's not sub-legal rules. What it's called is precedent. What you do is you decide a case and you decide this is unfair, and then the thing that as a similar case comes along, is you decide it the same way. And if a district judge doesn't follow that, you reverse it.
Michael R. Dreeben: --Justice Breyer, if do you that, what you have is each court of appeals functioning as a sentencing commission.
Antonin Scalia: Exactly. You've simply substituted stare decisis and the necessity of the district court following circuit law for the guidelines. And--
Stephen G. Breyer: Exactly.
Antonin Scalia: --If the guidelines are unconstitutional because they make facts automatically determinative, I assume that would be unconstitutional because it makes facts automatically determinative.
Michael R. Dreeben: I assume too under the rationale--
Stephen G. Breyer: Well then, in other words, the Constitution of the United States prevents the courts themselves from trying to assure that sentences who are... that individuals who are in similar positions, commit similar crimes, will be treated in similar ways. That to me is possible, but of course I've been in dissent in these cases. But it seems to me--
Antonin Scalia: So long as the jury determines the facts that make them similar.
Stephen G. Breyer: --We're back--
Antonin Scalia: The problem here is what makes them similar.
Michael R. Dreeben: --I understand this dialogue. And what we have-- [Laughter] I too have been with the dissenters in these cases, and what I'm trying to argue for here is a set of principles that appellate courts can apply and that district courts can look to when sentencing, that will come as close as is reasonably possible to achieving Congress's aims in the Sentencing Reform Act without crossing over the bright line rule that this Court has announced--
John G. Roberts, Jr.: I don't know how terribly different it is than the normal review for abuse of discretion. I mean, you don't even need two judges in my earlier question. Let's say you have the same judge, and for three weeks every criminal defendant who comes before him he says, I think if you have military service, you should get a reduction. And then all of a sudden he says, I see you have military service, but I'm not going to give you a reduction. I mean, is he bound by some abuse of discretion standard to be a little bit consistent? And if that's the only type of appellate review we're talking about, to ensure some degree of consistency in how similar individuals are treated in similar cases, I don't see that it raises any concern.
Michael R. Dreeben: --Well, Mr. Chief Justice, I'm not arguing for any proposition that I think would raise concern. I do think that a general tenet of abuse of discretion review is that the court of appeals can affirm a result that it would not necessarily have reached itself.
Ruth Bader Ginsburg: Mr. Dreeben, may I ask you, please, to address a point that Mr. Cochran raised? I think you were very helpful in saying this presumption for the guidelines is how the court of appeals evaluates a district court sentence, that there is no presumption that binds the district judge. But one of the main points that Mr. Cochran made in his presentation was the district judge has to give reasons. He... this was just a summary paragraph at the end of the sentence hearing. He has to respond to what defendant presented. He has to respond to what the Government presented. There is an obligation stemming from subpart (c) to give reasons, and that's what he saw as the principal flaw in this sentence, that the court of appeals has used. Reasons weren't given for it.
Michael R. Dreeben: Justice Ginsburg, I don't think there was anything problematic with what this district judge did. As Your Honor noted, this was a sentence that was imposed after a lengthy sentencing hearing in which the court engaged in a dialogue with defense counsel about the three bases and the exclusive bases on which defense counsel asked for a downward departure. The judge at least four times in this transcript brought up Section 3553, recognizing that the judge was well aware of his obligation to imply the purposes of sentencing and the factors that were presented to him. Now he did that and he made comments along the way that indicate why he did not find physical condition, military service, or asserted vulnerability in prison to be reasons that would justify giving this defendant a lower sentence. And in his ultimate explanation, though it is brief, he pointed to two of the Section 3553 factors explicitly. He pointed to the seriousness of the offense and he pointed to the need for public protection. Now if you look at the legal obligations that the judge had under Section 3553(c) to explain himself, the statute actually sets up a hierarchy of three different levels of explanation. First, in any case the judge is to state the reasons for the sentence. Second, if the sentencing range is greater than 24 months, the judge is supposed to explain the particular reason for giving a sentence at one end or another end of the range. And finally, if the sentence is outside the range, the judge is to give the specific reason for a sentence outside the range. That statutory framework makes it entirely plausible to say that if a judge imposes a guideline sentence and explains, I see no reason not to impose a guideline sentence, he has met his burden of explanation without having to respond literally and in sequence to each argument that the defendant has made.
John Paul Stevens: May I ask this question? The district judge is reviewed under an abuse of discretion standard, which I take it means there's a presumption he got it right. Is that correct? There's a presumption the district judge sentence is correct?
Michael R. Dreeben: Well, Justice Stevens, our position is more complicated than that, because within a guidelines range if a sentence is imposed, the Government--
John Paul Stevens: Why shouldn't there be also the same presumption when it is outside the guidelines range?
Michael R. Dreeben: --Because sentences that are outside the guidelines range are more likely to be the cause of or a source of unwarranted disparity than a sentence within the range. And that is why that if the court of appeals is interested in fulfilling what Booker said the role of the court of appeals is, which is to iron out sentencing differences, there is more reason for the--
John Paul Stevens: Well, do you think the interest in uniformity, in same sentences across the board is stronger than the interest in getting the correct sentence for the particular defendant who's in court at the time?
Michael R. Dreeben: --Well, there isn't any one correct sentence usually.
John Paul Stevens: No, there isn't. But if you say the district judge has broad discretion, which he does, and the review is under abuse of discretion, why should there not always be a presumption that the district judge got it right?
Michael R. Dreeben: Because there are more legal elements that go into sentencing and sentencing review than just those that you've named, Justice Stevens. Section 3553(a) itself, which is the guidepost for review, mandates that the district court consider the guidelines, consider the policy--
John Paul Stevens: Yes, but it's sort of like findings of fact. They must take into consideration all sorts of aspects of the case, and you have a strong presumption that the findings of fact are accurate. Why don't you have a strong presumption that the ultimate judgment on the sentence is also accurate?
Michael R. Dreeben: --What happens when a sentence is imposed outside the range is that there is a greater risk of infringing the main purpose of the Sentencing Reform Act, which was to avoid unwarranted disparities; and in contrast to a sentence within the range which does not merely run that risk to the same degree, a sentence outside the range may well. It's different from what the sentencing commission with its expertise and its experience has recommended as the appropriate sentence, given those facts.
Antonin Scalia: Well, you're... I mean, this is a self fulfilling prophecy. You're saying if you don't comply with the guidelines, you're not going to have uniformity. Well, I... my goodness. Is that consistent with the notion that the guidelines are advisory?
Michael R. Dreeben: I wouldn't put it as strongly as that, Justice Scalia. What I would say is that the further that a sentence diverges from the guidelines range, the greater the possibility of unwarranted disparity; and as a result of that, a court of appeals should look more critically at the reasons that the district court gave and ensure that the constellation of reasons and facts that's presented is not so likely to be a disproportionate sentence than--
Antonin Scalia: But that's just inconsistent with the notion which I think is correct, that the district judge can simply disagree with the basic... basic reasons of the commission, can simply disagree with the fact that the commission considers white collar crime, for example, something that should justify incarceration.
Michael R. Dreeben: --But Justice Scalia, reasonableness review connotes that the court of appeals will review the reasons that the district court gave for that disagreement.
David H. Souter: So doesn't your presumption argument come down to an argument for a sufficiently comprehensive statement of reasons, with a more extensive statement required the further the court gets from the guidelines? Isn't that what it boils down to?
Michael R. Dreeben: It does for an out of range sentence, Justice Souter. I think that for a sentence within the range, the judge's statement that I have considered the guidelines range and I think it's appropriate does explain why that judge has given the sentence that he's given. It's consistent with the statute and it's consistent with the Constitution. Now when--
David H. Souter: Is there... may I interrupt you? Because your time is getting short. Is there a difference between a presumption of reasonableness to the guidelines on the one hand and a rule that says the further you get from them, you can get as far as you want to, but the further you get from them, the more extensive your explanation has to be? Is there a distinction between those two, two rules?
Michael R. Dreeben: --There is a distinction between them but I think they are complementary rules and in the next case the Government will argue for a presumption that is precisely what you have articulated, Justice Souter. A greater and more extensive and more persuasive explanation is needed the further that you go from the guidelines range.
John G. Roberts, Jr.: Or presumably the further the facts suggest that you ought to depart from the guidelines range? If you've got a submission here 18 compelling reasons, you shouldn't follow the guidelines, and you get one sentence from the district court saying... you know... I followed the guidelines, presumably that would be the same as a significant departure without further justification?
Michael R. Dreeben: It wouldn't be identical but I agree with you, Mr. Chief Justice, that a sentence within the guidelines can be unreasonable if there is a compelling case for a sentence outside the range because the guidelines simply don't fit in that circumstance. The sentencing commission itself recognized that the guidelines were generalizations; they carved out a heartland in the language of the sentencing commission's first set of guidelines, and that there will be circumstances that would justify different sentences.
Antonin Scalia: Is the system that you're describing any different for mandatory guidelines that are subject to departure when the district judge finds a significant reason, which was what mandatory guidelines had?
Michael R. Dreeben: Yes, Justice Scalia. It is quite--
Antonin Scalia: Wherein is it different?
Michael R. Dreeben: --It is different precisely on the area that, that you yourself articulated. The judge can disagree with the sentencing guidelines and determine that on the basis of the facts that the jury found, the judge would impose a different sentence, and that conclusion is then subject for reasonableness review and we submit based on a proportionality principle.
John G. Roberts, Jr.: Thank you, Mr. Dreeben. Mr. Cochran, you have three minutes remaining.
Thomas N. Cochran: Thank you, Mr. Chief Justice. I would like to return first to the across the board reasonableness review that this Court established in Booker. That in and of itself shows why there cannot be a presumption of reasonableness on appeal. Because you are holding the presumption to a different standard at that point. It is not a reasonableness across the board. You are putting the burden on one the parties, most likely the defendant, to come forward and explain why the presumption should be rebutted. That flies in the face with the across the board reasonableness this Court set forth in Booker. The guidelines are fraught with disparity. That why is they are advisory. That's why they can only be advisory. And the district courts must be allowed to look at them, to see them, to consider them, but ultimately to impose a sentence outside them for valid reasons. In Mr. Rita's case, the court didn't. The court felt the guidelines held some undue weight. It is indicated in the record in two places, first and foremost on page 49 of the joint appendix, where the court at the beginning of the sentencing hearing states: Other than the motion for downward departure that you submitted, do you have any other objections; and what I'm trying to do now is determine where your client fits within the sentencing guidelines. Clearly the judge was rooted in the guidelines and that's why he gave a sentence of 33 months at the low end.
Ruth Bader Ginsburg: The, the judge also pointed out that the jury made certain findings and he thought he was bound by them; that is, the defendant protested his innocence, and the jury had found him guilty of false statements.
Thomas N. Cochran: That's correct. That's--
Ruth Bader Ginsburg: The judge was bound by those.
Thomas N. Cochran: --That's correct, Your Honor, but interestingly the court found very dubious the additional information regarding the cross-reference. And on page 87 of the joint appendix, the court states it was not able to evaluate the seriousness of that other investigation; and yet that was the cross-reference that doubled his guidelines sentence. We would ask the Court to rule in this case that the presumption of reasonableness cannot be accorded to the guidelines.
John G. Roberts, Jr.: Mr. Cochran, you've started out by saying there were two places in the record that you thought showed the judge was bound by the guidelines. 49, what was the other one?
Thomas N. Cochran: Your Honor, the other one was page 87.
John G. Roberts, Jr.: Of the one... oh, that point? Okay.
Thomas N. Cochran: And that would be in the second paragraph, Mr. Chief Justice, where the court found it was unable to stray or found the guidelines were inappropriate; and I suggest that that is a, a giving of greater weight and too much so in this case. Your Honor, Mr. Rita asks the Court to find that a presumption cannot be accorded to the guidelines, that his sentence was unreasonable in this case, and that his case be returned for resentencing. Thank you.
John G. Roberts, Jr.: Thank you, Mr. Cochran. The case is submitted.